Citation Nr: 1454109	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO.  11-10 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent prior to July 13, 2010, a rating in excess of 10 percent between July 13, 2010 and April 5, 2011, and a rating in excess of 50 percent since April 6, 2011 for service-connected posttraumatic stress disorder (PTSD) with major depressive disorder.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU), prior to October 13, 2010.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from July 2003 to May 2007.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran testified before the undersigned Veterans Law Judge in August 2014.  A copy of the transcript is of record.

The Board notes that in a January 2012 rating decision, the Veteran was granted entitlement to individual unemployability (TDIU), effective October 13, 2010.  However, evidence in the claims file reflects that the Veteran became unemployed as early as 2008.  The Veteran testified at his August 2014 BVA Hearing that he had been unable to work since 2008.  As such, although the Veteran has not appealed the effective date assigned, because a TDIU claim is considered part of an increased rating when such claim is expressly raised by the Veteran or reasonably raised by the record, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), the Board will consider under appeal, the issue of whether entitlement to TDIU is warranted prior to October 13, 2010.  

This appeal is comprised of documents contained in the Veterans Benefits Management System (VBMS) and the Virtual VA system.  All future documents should be incorporated into the Veteran's VBMS file.  




FINDINGS OF FACT

1.  In a March 2014 statement, which was prior to the promulgation of a decision in the appeal, the Veteran withdrew his claim for entitlement to increased ratings for his service-connected PTSD with major depressive disorder. 

2.  Prior to October 13, 2010, the Veteran's service-connected disabilities precluded him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal on the issue of entitlement to a rating in excess of 30 percent prior to July 13, 2010, a rating in excess of 10 percent between July 13, 2010 and April 5, 2011, and a rating in excess of 50 percent since April 6, 2011 for service-connected PTSD with major depressive disorder have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2014).

2.  Prior to October 13, 2010, the criteria for a total disability rating based on individual unemployablity had been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2014).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2014).

In April 2008, the RO issued a rating decision that granted service connection for PTSD.  The Veteran appealed the disability rating assigned.  The Veteran's disability rating has fluctuated throughout the appeals period.  Following the most recent March 2014 rating decision, issued during the pendency of the appeal, the Veteran submitted a statement dated March 7, 2014 indicating that he was satisfied with the decision regarding his appeal and he wished to withdraw his appeal.  The Board finds that Veteran has withdrawn his appeal regarding the issue of entitlement to increased ratings for service-connected PTSD with major depressive disorder, and, hence, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal regarding this issue, and it is dismissed.

TDIU

As indicated in the Introduction, the Board has taken jurisdiction over the issue of entitlement to TDIU prior to October 13, 2010.  

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  TDIU is granted where a Veteran's service-connected disabilities are rated less than total, but prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2014).  Prior to October 13, 2010, the Veteran's ratings for his service-connected disabilities (sleep apnea, lumbar spine, radiculopathy of the left lower extremity, traumatic brain injury, radiculopathy of the right lower extremity, bilateral pes planus, tinnitus and PTSD) met the threshold criteria for consideration of a TDIU.  38 C.F.R. §§ 4.16(a).  Prior to October 13, 2010, he maintained a combined disability evaluation ranging between 80 percent and 100 percent.

Evidence of record reflects that the Veteran last engaged in substantially gainful employment in May 2008.  See September 2011 VA Form 21-8940.  A review of the Veteran's VA examinations, private treatment records, and VA treatment records reflects that the Veteran had a severe occupational impairment or was totally disabled since he last worked in May 2008.  

In light of the Veteran's occupational background and functional limitations, and giving him the benefit of the doubt, the Board finds that the Veteran's service-connected disabilities were sufficient to render him unable to obtain and maintain any form of substantially gainful employment in accordance with his occupational background and education level, beginning in May 2008.

Accordingly, based on all of the foregoing, the Board finds that entitlement to a TDIU is warranted, prior to October 13, 2010. 38 U.S.C.A. § 1507; 38 C.F.R. § 3.102.

ORDER

The claim for entitlement to a rating in excess of 30 percent prior to July 13, 2010, a rating in excess of 10 percent between July 13, 2010 and April 5, 2011, and a rating in excess of 50 percent since April 6, 2011 for service-connected PTSD with major depressive disorder is dismissed without prejudice.

TDIU is granted, beginning May 2008.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


